PUBLIC STORAGE EXHIBIT 12 – STATEMENT RE:COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES For the Three Months Ended March 31, For the Year Ended December 31, (Amounts in thousands) Net income $ Less: Income allocated to noncontrolling interests which do not have fixed charges ) Less: Equity in earnings of investments ) Add: Cash distributions from investments Less: Impact of discontinued operations - ) ) Adjusted net income Interest expense Total earnings available to cover fixed charges $ Total fixed charges - interest expense (including capitalized interest) $ Cumulative preferred share cash dividends $ Preferred partnership unit cash distributions - - - Allocations pursuant to EITF Topic D-42 - ) ) - Total preferred distributions $ Total combined fixed charges and preferred share distributions $ Ratio of earnings to fixed charges x x x x x x x Ratio of earnings to fixed charges and preferred share distributions x x x x x x x Exhibit 12
